ROGERS, Circuit Judge.
Plaintiff Heather Suedkamp1 appeals the district court’s grant of summary judgment in favor of the Fayette County Board of Education on Suedkamp’s claim that the Board retaliated against her for exercising her right to a due process hearing. Ms. Suedkamp made claims under Section 504 of the Rehabilitation Act, see 29 U.S.C. § 794, the Americans with Disabilities Act, see 42 U.S.C. § 12203(a), the First and Fourteenth Amendments of the United States Constitution, and Kentucky Revised *586Statute § 344.280(1). After reviewing the record, the parties’ briefs, and the applicable law, and hearing oral argument, this court determines that no jurisprudential purpose would be served by a panel opinion and affirms the district court’s decision for the reasons stated in Judge Coffman’s September 1, 2005, opinion and order.2 The district court properly granted summary judgment in favor of the Board. The judgment of the district court is therefore affirmed.

. The references to “the defendant” in the first paragraph on page 10 of the district court’s opinion and in the second sentence in the last paragraph on page 11 are understood to refer to the defendant's employee, Nancy Jackson, Assistant Director of Pupil Personnel.


. As noted by Suedkamp’s counsel, Suedkamp’s name is spelled incorrectly on the docket sheet.